Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 2, and 10-18 are rejected under 35 U.S.C. 102(a)(2) as being taught by Christopher E. Cox et al. (Us Publication 2019/0103154), hereafter Cox in view of Sung Hyun Lee et al. (US Publication 2015/0081989), hereafter Lee.
Regarding claim 1 Cox discloses a memory system (system 100) comprising:

a memory controller (memory controller via 120); 

and a memory device (memory device 140)  coupled to the memory controller, the memory device comprising:

a first channel (via channel resource 160) comprising a first cell array and configured to communicate with the memory controller(memory controller via 120)  through a first path; (I/O interfaces of the multiple memory devices via buses and signals line);  (Paragraph [0027 and 0029]

a second channel (via additional channel resource 160) comprising a second cell array and configured to communicate (via exchange signals; Paragraph [0029])  with the memory controller (120) through a second path (via buses and signal lines; each channel is independently operable); (Paragraph [0027])  
 
and an assignment control circuit (controller 150) configured to monitor memory usage (via configure the internal execution of operations for access to memory resources 160)  of the first and second channels (160)  and provide a monitoring result to the memory controller, 

and to receive, from the memory controller, an assignment information indicating a storage space of the first channel to be expanded by assigning (via direct a command to the proper memory locations or addresses) a portion of storage space of the second channel to the first channel, (Paragraph [0038])

Cox does not explicitly disclose wherein the assigning the portion of storage space of the second channel to the first channel is performed by managing an internal address of the memory device according to the received assignment information and accessing to the portion of the storage space of the second cell array assigned to the first channel is performed through the first path, wherein the memory controller generates and transmits the assignment information based on monitoring information which indicates the memory usage of the first channel exceeds a predetermined threshold value.

Lee discloses wherein the assigning the portion (via channel ID) of storage space of the second channel to the first channel (high bandwidth channel) is performed by managing an internal address of the memory device (memory) according to the received assignment information (Paragraph [0038 and 0131] of Lee) and accessing to the portion of the storage space of the second cell array (portion 203) assigned to the first channel is performed through the first path, wherein the memory controller generates and transmits the assignment information based on monitoring information which indicates the memory usage of the first channel exceeds a predetermined threshold value. (Paragraph [0038 and 0131] of Lee)

Lee and Cox are analogous art because they are from the same field of endeavor involving addressing physical block of locations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. The motivation behind such a combination would have been to offer reduced delay time, reduced power consumption and increased data throughput. (Paragraph [0107] of Lee)
                         



Claim 2 is rejected for the reasons set forth hereinabove for claim 1, and further discloses 
wherein, upon accessing the first channel by the memory controller, the assignment control circuit is configured to convert an address received from the memory controller into an internal address (convert virtual address to physical address) indicating one of the portion of storage space of second channel assigned to the first channel and a storage space of the first channel. (Paragraph [0152] of Lee)


Claim 10 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Cox discloses wherein the memory device (via 140) further comprises third to N.sup.th channels (where N is an integer of 3 or more) each including a cell array (via memory resources 160), and the assignment control circuit (controller 150) is configured to further monitor memory usage of the third to N.sup.th channels and assign a portion of a storage space of third to Nth channels to the first. (Figure 1-3 of Cox)


Claim 11 is rejected for the reasons set forth hereinabove for claim 1, and further discloses 
wherein the memory controller includes a channel management module (via IO interface logic 122) configured to receive the monitoring result (via scheduler 130) and to determine whether to further assign a storage space to the first channel based on the received monitoring result. (Paragraph [0029, 0039]; Figure 1 of Cox)


Claim 12 is rejected for the reasons set forth hereinabove for claim 11, and further discloses 
wherein the channel management module (122) is further configured to generate the assignment information based on the determining result (via scheduler 130) and provide the assignment information to the memory device. (Paragraph [0029] of Cox)


Claim 13 is rejected for the reasons set forth hereinabove for claim 1, and further discloses 
wherein the memory device is a high bandwidth memory (HBM) and the memory controller is a graphics processing unit (GPU) on an interposer (via motherboard) of the HBM. (Paragraph [0034] of Cox)


Claim 14 is rejected for the reasons set forth hereinabove for claim 13, and further discloses 
wherein both the HBM and the GPU are on an interposer (via motherboard) of an HBM. (Paragraph [0034] of Cox)


Claim 15 is rejected for the reasons set forth hereinabove for claim 14, and further the modified Cox discloses wherein the HBM comprises a buffer die and one or more core dies (the die itself and packaged memory product that includes one or more dies), and the assignment control circuit is arranged in the buffer die. (Paragraph [0024 and 0026] of Cox)


Claim 16 is rejected for the reasons set forth hereinabove for and further discloses 
claim 1, wherein the first channel is assigned for storing training data of a neural network operation, and information used for the neural network operation is accessed on the second channel, accessing the first and second channels is performed sequentially through interleaving operation (interleaving operation). (Paragraph [0085])

 
Claim 17 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Cox discloses further the memory device includes a first selector configured to output data through the first path and a second selector (chip select CS_n for each device) configured to output data through the second path, and data read portion of storage space of the second cell array assigned to the first channel are output to the first path. (Paragraph [0030] of Cox)
 

Claim 18 is rejected for the reasons set forth hereinabove for claim 2, and further discloses wherein the memory device further includes a second selector (via chip select) configured to output (based on ODT 146 applying changed settings to specific signal lines, not applied to all signals lines), data read from a storage space of the second channel not assigned to the first channel through the second path. (Paragraph [0037] of Cox)


 
Claim Objections
2.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kent D Cedola (US Patent 11256976) for neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 12/16/2022Examiner, Art Unit 2181                 

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181